          Case: 3:19-cv-00225-RP Doc #: 15 Filed: 06/04/20 1 of 2 PageID #: 55




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

ROGER HAVENS                                                                           PLAINTIFF

v.                                                                          No. 3:19-CV-00225-RP

DEPUTY SHERIFF TIMOTHY COLE
DEPUTY SHERIFF PETE GRIFFEN                                                         DEFENDANTS


                                       PROCESS ORDER

       The court conducted a hearing as outlined in Spears v. McCotter, 766 F.2d 179 (5th Cir.

1985) in this case and finds that process should issue for Deputy Sheriff Timothy Cole and Deputy

Sheriff Pete Griffen.

       It is ORDERED:

       (1)      The clerk of the court will issue process for Deputy Sheriff Timothy Cole and

Deputy Sheriff Pete Griffen, along with a copy of this order and the order permitting the plaintiff to

proceed in forma pauperis. The United States Marshal Service will serve process upon Deputy

Sheriff Timothy Cole and Deputy Sheriff Pete Griffen under to 28 U.S.C.§1915(d), using good

faith efforts to identify and locate the proper person and obtain service by all approved alternative

means as provided by F.R.Civ.P. 4 and Miss.R.Civ.P. 4 if service by mail is unsuccessful. If

Deputy Sheriff Timothy Cole and Deputy Sheriff Pete Griffen are located in another state, the

Marshal Service must obtain service by that state’s law governing service of process.

       (2)       If Deputy Sheriff Timothy Cole and Deputy Sheriff Pete Griffen or their counsel

would like to receive a digital copy or a transcript of the Spears hearing, which by its nature

constitutes part of the plaintiff's complaint, they must contact the Clerk’s Office to make such

arrangements.
           Case: 3:19-cv-00225-RP Doc #: 15 Filed: 06/04/20 2 of 2 PageID #: 56




         (3)   A scheduling order will be issued once Deputy Sheriff Timothy Cole and Deputy

Sheriff Pete Griffen have answered; the plaintiff may not submit any discovery requests until the

scheduling order has been entered.

         (4)   In the event any damages or other moneys become payable to or for the benefit of

the plaintiff as a result of this litigation, whether by way of satisfaction of a judgment, compromise

settlement, or otherwise, the plaintiff remains liable to the United States for the reimbursement of

all court costs, fees and expenses which he has caused to be incurred in the course of this litigation,

and the United States will have a lien against any damages or other moneys until the United States

has been fully reimbursed for those court costs, fees and expenses by payment of them into the

court.

         (5)   The plaintiff must acknowledge receipt of this order by signing the enclosed

acknowledgment form and returning it to the court within fourteen (14) days of this date.

         (6)   The plaintiff’s failure to keep the court informed of his current address or to comply

with the requirements of this order may lead to dismissal of his lawsuit under Fed. R. Civ. P. 41(b),

for failure to prosecute and failure to comply with an order of the court.

         SO ORDERED, this the 4th day of June, 2020.


                                                       /s/ Roy Percy
                                                       UNITED STATES MAGISTRATE JUDGE
